TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00180-CV


                                         D. H., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




          FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
     NO. 20-FL-382, THE HONORABLE CHRIS SCHNEIDER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant D. H. filed his notice of appeal on April 5, 2022. The appellate record

was complete on April 27, 2022, making appellant’s brief due on May 17, 2022. On May 13,

2022, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Wesley Baker to file

appellant’s brief no later than June 6, 2022. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on May 17, 2022.



Before Justices Goodwin, Baker and Triana